Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered. 
In the Instant Amendment, Claim(s) 1, 2, 4, 5, 13, 14, 19-21, 23 and 24 has/have been amended; Claim(s) 15-18 and 22 was/were cancelled; Claim(s) 1, 19 and 21 is/are independent claims. Claims 1-14, 19-21, 23 and 24 have been examined and are pending in this application.
The objections of claims 22-24 are withdrawn because of the amendment and the persuasive argument in the remark (page 8).

Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant is arguing in the remarks (pages 8-10) that claim 1 is not anticipated by Hӧrger. The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that Hӧrger does teach the features as claimed in claim 1 for the reasons as presented below in the 102 claim rejection section.
.

Claim Objections
Claims 2, 4-11, 13, 14, 20, 21, 23 and 24 are objected to because of the following informalities:
Claims 2, 4, 13 and 14 recite “the one or more portions” which is suggested to be amended as “the two or more portions” for addressing a typographical error. Claims 5-11 are also objected to for being dependent of the base claim.
Claim 20 depending from claim 19 repeats the same feature (i.e. “an antenna, wherein the wireless transceiver is operatively connected to the antenna to wirelessly transmit data, wherein the antenna passes through the antenna hole to extend from the housing body”) which is already claimed in claim 19. The repeated feature is suggested to be removed.
Claim 20 also recites another instance of “a wireless monitor module” in line 6 which is believed to be the same as “a wireless monitor module” in the last line of claim 19. Thus, it is suggested to be amended as “the [[
Claim 21 is suggested to be amended as “[[a]] the camera disposed within the housing body…” in line 6 for referring to the same camera predefined in line 3 for a better claim flow.
Claim 23 is suggested to be amended as “and the antenna…” in line 2 for referring to the same antenna predefined in claim 21 for a better claim flow.
Claim 24 is also objected to for being dependent of the base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the one or more circumferential ribs" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is also rejected for being dependent of the base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hӧrger et al (US 6138697).
Regarding claim 1, Hӧrger teaches A camera ball, comprising:
a single camera (camera 7);
a housing body defining a single optical opening (40) for the single camera in a front side of the housing body, wherein the housing body is formed by two or more portions (34, 35) configured to enclose the single camera (Figs. 7);
a plurality of protrusions (A1, A2 or 50) extending outwardly from the housing body, wherein the plurality of protrusions are disposed symmetrically about a center axis of the housing body (Figs. 6, 7, 10, 11); and
a wireless transceiver (15) operatively connected to the single camera to receive imaging data therefrom (Figs. 5, 7; col. 5, lines 23-35).

Regarding claim 3, Hӧrger teaches the camera ball of claim 1, wherein the housing body is spheroidal (Figs. 6-8, 10, 11).

Regarding claim 12, Hӧrger teaches the camera ball of claim 1, wherein the housing body defines a plurality of interior features configured to nest each internal component therein (Figs. 7-9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 19-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troglotech (“Troglotech Sewer Inspection Camera - T710 1-Inch Camera”, “https://www.youtube.com/watch?v=wAKwI6kb4tA”, 2013) in view of Zahnd et al (US 20160325321).
[AltContent: textbox (Fig. 1)]
    PNG
    media_image1.png
    1108
    1311
    media_image1.png
    Greyscale


[AltContent: textbox (Annotated Fig. 1)]
    PNG
    media_image2.png
    863
    611
    media_image2.png
    Greyscale

Annotated figure 1

[AltContent: textbox (Fig. 2)] 
    PNG
    media_image3.png
    1108
    1291
    media_image3.png
    Greyscale

[AltContent: textbox (Fig. 3)] 
    PNG
    media_image4.png
    1108
    1313
    media_image4.png
    Greyscale


Regarding claim 1, Troglotech teaches A camera ball, comprising:
a single camera (below the camera opening 7);
a housing body (10, 20) defining a single optical opening (the camera opening 7) for the single camera in a front side (10) of the housing body, wherein the housing body is formed by two or more portions (front and back portions 10, 20) configured to enclose the single camera (the above annotated figure 1);

but fails to teach
a wireless transceiver operatively connected to the single camera to receive imaging data therefrom.
However, in the same field of endeavor Zahnd teaches
a wireless transceiver (WLAN module 30) operatively connected to the single camera (camera 11) to receive imaging data therefrom (Figs. 1-3; paras. 0072-0080).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Zahnd in Troglotech to have a wireless transceiver operatively connected to the single camera to receive imaging data therefrom for enabling an efficient wireless inspection system by omission of additional power/data cables and reducing setup times yielding a predicted result.

Regarding claim 2, the combination of Troglotech and Zahnd teaches everything as claimed in claim 1. In addition, Troglogtech teaches wherein each of the plurality of protrusions (1-6) are integrally formed with the one or more portions of the housing body such that each protrusion forms a single piece with a respective portion of the housing (the above annotated figure 1).

Regarding claim 3, the combination of Troglotech and Zahnd teaches everything as claimed in claim 1. In addition, Troglogtech teaches wherein the housing body is spheroidal (the above annotated figure 1).

Regarding claim 4, the combination of Troglotech and Zahnd teaches everything as claimed in claim 2. In addition, Troglogtech teaches wherein the plurality of protrusions are or include one or more circumferential ribs (curved ribs 1-6) extending radially outwardly from the housing body, wherein the 

Regarding claim 5, the combination of Troglotech and Zahnd teaches everything as claimed in claim 4. In addition, Troglogtech teaches wherein the one or more circumferential ribs that extend radially outwardly starting from the optical opening, extending circumferentially and ending at a rear location of the housing body (the above annotated figure 1).

Regarding claim 6, the combination of Troglotech and Zahnd teaches everything as claimed in claim 5. In addition, Zahnd teaches wherein the housing body includes a rear opening diametrically opposite the camera opening, wherein the rear location is the rear opening (24) (Figs. 1-3; paras. 0050-0052, 0067).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Zahnd in the combination of Troglotech and Zahnd to have wherein the housing body includes a rear opening diametrically opposite the camera opening, wherein the rear location is the rear opening for attaching a high pressure rinsing hose allowing wireless inspection and cleaning at the same time yielding a predicted result.

Regarding claim 7, the combination of Troglotech and Zahnd teaches everything as claimed in claim 6. In addition, Troglogtech teaches wherein the housing body further comprises one or more light openings (a light opening 1 between the rib pair 2 & 6) between one or more pairs of adjacent circumferential ribs and configured to receive a light (the above annotated figure 1).

Regarding claim 8, the combination of Troglotech and Zahnd teaches everything as claimed in claim 7. In addition, Troglogtech teaches wherein the one or more light openings include a light opening disposed between each adjacent pair (the above annotated figure 1; a light opening 1 between the rib pair 2 & 6).

Regarding claim 9, the combination of Troglotech and Zahnd teaches everything as claimed in claim 8. In addition, Troglogtech teaches wherein the one or more light openings are concentrically disposed around the camera opening (the above annotated figure 1).

Regarding claim 10, the combination of Troglotech and Zahnd teaches everything as claimed in claim 6. In addition, Zahnd teaches wherein the rear opening is configured to allow an attachment member to extend therethrough to allow attachment of the camera ball to a duct inspection rod (Figs. 1-3; paras. 0050-0052, 0067).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Zahnd in the combination of Troglotech and Zahnd to have wherein the rear opening is configured to allow an attachment member to extend therethrough to allow attachment of the camera ball to a duct inspection rod for attaching a high pressure rinsing hose allowing wireless inspection and cleaning at the same time yielding a predicted result.

Regarding claim 11, the combination of Troglotech and Zahnd teaches everything as claimed in claim 10. In addition, Zahnd teaches further comprising an antenna hole (antenna hole 27) defined in a rear side (rear 23a) of the housing body and configured to allow an antenna (antenna 32 and antenna 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Zahnd in the combination of Troglotech and Zahnd to have further comprising an antenna hole defined in a rear side of the housing body and configured to allow an antenna to extend away from a direction of the camera for optimizing antenna location enabling an efficient wireless inspection system yielding a predicted result.

Regarding claim 12, the combination of Troglotech and Zahnd teaches everything as claimed in claim 10. In addition, Troglotech teaches wherein the housing body defines a plurality of interior features configured to nest each internal component therein (Figs. 1-3).

Regarding claim 13, the combination of Troglotech and Zahnd teaches everything as claimed in claim 1. In addition, Troglotech teaches 
wherein the one or more portions of the housing body include a front portion and a rear portion, wherein the front portion (10) and rear portion (20) are configured to be attached together (annotated figure 1).
Troglotech further teaches the ribs of the front housing 10 and the ribs of the rear housing 20 are offset a bit and not completely aligned. However, making the ribs aligned is simply matter of design choice or adjustability.
Troglotech discloses the claimed invention except for “wherein the one or more circumferential ribs formed in the front portion and the one or more circumferential ribs formed in the rear portion are configured to align when the front and rear portions are attached”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have “wherein the one or more circumferential ribs formed in the front portion and the one or more circumferential ribs formed in the rear portion are configured to align when the front and rear portions are attached”, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954); or


Regarding claim 14, the combination of Troglotech and Zahnd teaches everything as claimed in claim 13. In addition, Zahnd teaches 
wherein the one or more portions are configured to be fastened together with one or more fasteners (Figs. 2, 3; para. 0065; front 10 and rear 23a are fastened together by means of threaded connection or a plug).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Zahnd in the combination of Troglotech and Zahnd to have wherein the one or more portions are configured to be fastened together with one or more fasteners for allowing internal components to be assembled and serviced easily when needed yielding a predicted result.

Regarding claim 19, Troglotech teaches A camera ball, comprising:

but fails to teach
a wireless camera ball, comprising:
an antenna hole in a rear side;
a wireless transceiver disposed within the housing body and operatively connected to the camera to receive imaging data therefrom; and
an antenna, wherein the wireless transceiver is operatively connected to the antenna to wirelessly transmit data, wherein the antenna passes through the antenna hole to extend from the housing body and configured to directly connect with a wireless monitor antenna to directly send imaging data to a wireless monitor module.
However, in the same field of endeavor Zahnd teaches
a wireless camera ball, comprising:
an antenna hole (antenna hole 27) in a rear side (rear 23a) (Fig. 3; paras. 0072-0074);
a wireless transceiver (WLAN module 30) disposed within the housing body and operatively connected to the camera to receive imaging data therefrom (Figs. 1-3; paras. 0072-0074); and
an antenna (antenna 32 and antenna cable passing though the antenna hole 27 and extending away from the rear 23a of the housing body), wherein the wireless transceiver (30) is operatively connected to the antenna to wirelessly transmit data, wherein the antenna passes through the antenna hole to extend from the housing body and configured to directly connect with a wireless monitor 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Zahnd in Troglotech to have a wireless camera ball, comprising: an antenna hole in a rear side; a wireless transceiver disposed within the housing body and operatively connected to the camera to receive imaging data therefrom; and an antenna, wherein the wireless transceiver is operatively connected to the antenna to wirelessly transmit data, wherein the antenna passes through the antenna hole to extend from the housing body and configured to directly connect with a wireless monitor antenna to directly send imaging data to a wireless monitor module for enabling an efficient wireless inspection system by omission of additional power/data cables and reducing setup times yielding a predicted result.

Regarding claim 20, the combination of Troglotech and Zahnd teaches everything as claimed in claim 19. In addition, Zahnd teaches An inspection system (Figs. 1-3), comprising:
the wireless camera ball of claim 19 (as presented above); and
an antenna, wherein the wireless transceiver is operatively connected to the antenna to wirelessly transmit data, wherein the antenna passes through the antenna hole to extend from the housing body (as presented above); and
a wireless monitor module (wireless display 50) configured to wirelessly connect to the wireless camera ball directly via the antenna to receive real-time imaging data from the camera (Figs. 1-3; paras. 0072-0080).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Zahnd in the combination of Troglotech and Zahnd to have An inspection system, comprising: the wireless camera ball of claim 19; 

Regarding claim 21, Troglotech teaches A camera ball (Figs. 1-3), comprising:
a housing body (10, 20) comprising:
at least one optical opening (camera opening 7) for a camera in a front side (annotated fig. 1); and
one or more light openings (one of light openings 1-6) (annotated fig. 1);
a plurality of protrusions (there are at least two of 6 protrusions/ribs) extending outwardly from the housing body (annotated fig. 1);
a camera disposed within the housing body such that the camera can view through the at least one optical opening (figs. 1-3); 
one or more lights disposed within the housing body within the one or more light openings (figs. 1-3);
wherein the plurality of protrusions (ribs 1-6) are or include one or more circumferential ribs extending radially outwardly from the housing body, wherein the one or more circumferential ribs include a plurality of symmetrically spaced circumferential ribs that extend radially outwardly starting from the optical opening (the camera opening 7), extending circumferentially and ending at a rear location of the housing body (annotated fig. 1),
but fails to teach

However, in the same field of endeavor Zahnd teaches
an antenna hole (antenna hole 27) defined in a rear side (rear 23a) of the housing body and configured to allow an antenna (antenna 32 and antenna cable running through the antenna hole 27) to extend away from a direction of the camera (11), wherein the housing body includes a rear opening (24) diametrically opposite the camera opening, wherein the rear location is the rear opening, wherein the rear opening is configured to allow an attachment member (28) to extend therethrough to allow attachment of the camera ball to a duct inspection rod (29) (Figs. 1-3; paras. 0050-0052, 0067, 0072-0080).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Zahnd in Troglotech to have an antenna hole defined in a rear side of the housing body and configured to allow an antenna to extend away from a direction of the camera, wherein the housing body includes a rear opening diametrically opposite the camera opening, wherein the rear location is the rear opening, wherein the rear opening is configured to allow an attachment member to extend therethrough to allow attachment of the camera ball to a duct inspection rod for enabling an efficient wireless inspection system by omission of additional power/data cables and reducing setup times while allowing wireless inspection and cleaning at the same time yielding a predicted result.

Regarding claim 23, the combination of Troglotech and Zahnd teaches everything as claimed in claim 21. In addition, Zahnd teaches further comprising a wireless transceiver (WLAN module 30) and antenna (antenna 32 having its antenna cable running through antenna hole 27), the wireless transceiver disposed within the housing body and operatively connected to the camera (11) to receive imaging data therefrom, wherein the wireless transceiver is operatively connected to the antenna to wirelessly transmit data, wherein the antenna passes through the antenna hole to extend from the housing body (Figs. 2, 3; paras. 0072, 0080).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Zahnd in the combination of Troglotech and Zahnd to have comprising a wireless transceiver and antenna, the wireless transceiver disposed within the housing body and operatively connected to the camera to receive imaging data therefrom, wherein the wireless transceiver is operatively connected to the antenna to wirelessly transmit data, wherein the antenna passes through the antenna hole to extend from the housing body for providing wireless capability for the camera head enabling an efficient wireless transmission of high resolution real time video data to a display device yielding a predicted result.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troglotech (“Troglotech Sewer Inspection Camera - T710 1-Inch Camera”, “https://www.youtube.com/watch?v=wAKwI6kb4tA”, 2013) in view of Zahnd et al (US 20160325321) as applied to claim 23 above, and further in views of Cover (US 20150381859 A1) and Lendi (CH 707691 A2).
Regarding claim 24, the combination of Troglotech and Zahnd teaches everything as claimed in claim 23. In addition, Zahnd teaches further comprising:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Zahnd in the combination of Troglotech and Zahnd to have a controller disposed within the housing body and configured to control one or more or all of the camera, the one or more lights, and the wireless transceiver, a rechargeable battery disposed within the housing body for allowing the camera head to operate and controlled remotely yielding a predicted result.
But fails to teach
a power switch operatively connected to the controller to turn the controller on or off, the power switch accessible from an outside of the housing body, and a charging port accessible from the outside of the housing body; and
the attachment member partially disposed within housing body and extending from rear opening, wherein the attachment member is a threaded rod.
However, in the same field of endeavor Cover teaches
a power switch (on/off power switch 16) operatively connected to the controller to turn the controller on or off, the power switch accessible from an outside of the housing body, and a charging port (power port 168) accessible from the outside of the housing body (Fig. 2; para. 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Cover in the combination of Troglotech and Zahnd to have a power switch operatively connected to the controller to turn the controller on or off, the power switch accessible from an outside of the housing body, and a charging port accessible from the outside of the housing body for enabling powering on/off the camera device by 
Moreover, in the same field of endeavor Lendi teaches
the attachment member partially disposed within housing body and extending from rear opening, wherein the attachment member is a threaded rod (Fig. 3; page 3, lines 71; page 4, lines 21-26; a threaded high-pressure hose is attached to the internal thread 111 of the rear opening 11 of the camera housing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Lendi in the combination of Troglotech, Zahnd and Cover to have the attachment member partially disposed within housing body and extending from rear opening, wherein the attachment member is a threaded rod for providing a conventional threaded connection allowing quick and easy assembling between jobs yielding a predicted result.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696